Citation Nr: 0335725	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

3.  Entitlement to service connection for a lung disorder. 
 

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from February 1945 to February 1946.  He had no 
verified prisoner-of-war (POW) service.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claims.  

In March 2000, the RO denied entitlement to service 
connection for heart disease, kidney disease, and pulmonary 
tuberculosis (PTB) (claimed as a lung disorder); the RO 
concluded that the claims were not well grounded.  The 
veteran filed a notice of disagreement with the March 2000 
decision, but he failed to timely perfect his appeal after 
the issuance of a statement of the case (SOC).  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which eliminated the concept of a well-grounded 
claim.  Pursuant to the VCAA, the RO readjudicated the claims 
in March 2002.

As the record shows the heart disorder and kidney disorder 
claims were denied in a final rating decision dated in June 
1955, these issues will be considered as claims to reopen, 
and the veteran is not prejudiced by this action.   See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
of whether or not new and material evidence has been 
presented to reopen a claim is jurisdictional to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In June 1955, the RO denied entitlement to service 
connection for heart disease and kidney trouble. 

3.  Evidence submitted since the June 1955 RO decision 
denying entitlement to service connection for heart disease 
and kidney trouble is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  A heart disorder did not have its onset during active 
service or within any applicable presumptive period and did 
not result from disease or injury in service.

5.  A kidney disorder did not have its onset during active 
service or within any applicable presumptive period and did 
not result from disease or injury in service.

6.  A lung disorder did not have its onset during active 
service or within any applicable presumptive period and did 
not result from disease or injury in service.
 

CONCLUSIONS OF LAW

1.  The June 1955 RO decision denying service connection for 
heart disease and kidney trouble is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence submitted since the RO's June 1955 decision 
is new and material; thus, the claims of service connection 
for a heart disorder and a kidney disorder are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002) 
(applicable to claims filed prior to August 29, 2001).

3.  The veteran is not entitled to service connection for a 
heart disorder.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The veteran is not entitled to service connection for a 
kidney disorder.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  The veteran is not entitled to service connection for a 
lung disorder.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of an 
October 2001 evidence-development letter.  Although the 
letter did not deal with the threshold issue of the 
submission of new and material evidence, in light of the 
Board's favorable decision on that jurisdictional issue, the 
veteran is not prejudiced by the failure to include it in the 
VCAA notice letter.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  In this case, however, the RO's October 2001 
letter, although requesting the information within 60 days, 
further provided, "If the information or evidence is 
received within one year from the date of this letter, and we 
decide that you are entitled to VA benefits, we may be able 
to pay you from the date we received your claim."  
Furthermore, the veteran was provided more than one year 
ultimately to submit evidence and information.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains the veteran's available 
service records, as well as all pertinent records identified 
by the veteran.  In response to the RO's October 2001 
evidence-development letter, the veteran submitted medical 
records from V.L. Makabali Memorial Hospital.  Although he 
contacted the RO, he did not identify outstanding records, as 
evidenced by his submission in November 2001 of several blank 
VA Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  Most 
significantly in this case, the veteran has not identified 
the locations of Drs. Limpin and Capati, alleged treating 
physicians from 1942 to 1943.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Notwithstanding the competent evidence of current 
heart, kidney, and lung disability, the evidentiary record, 
discussed below, shows that there is no competent evidence 
indicating that these disabilities or symptoms related 
thereto may be associated with an established event, injury, 
or disease in service or with another service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4)(C); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

II. New and material evidence

In June 1955, the RO denied service connection for heart 
disease and kidney troubles.  Notice of the decision was sent 
to the veteran in June 1955; he did not disagree with the 
decision within one year of notification, and that decision 
is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  

In July 1957, the veteran, seeking an update as to the status 
of his claims, essentially alleged that he had not received 
notice of the June 1955 decision.  The RO again sent notice 
of the decision in July 1957, and the record does not contain 
a notice of disagreement within one year of the July 1957 
notification as well.  In any event, the June 1955 
notification was sent to the veteran's address of record, and 
a mere statement by an appellant of non-receipt, by itself, 
is not clear evidence to the contrary to rebut the 
presumption of regularity of administrative notice.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

At the time of the RO's June 1955 decision, the evidence of 
record did not include competent evidence of a current heart 
or kidney disability.  The evidence presented since the June 
1955 decision, however, establishes that the veteran suffers 
from heart disease.  As the evidence now also documents 
treatment for urinary tract infections and inguinoabdominal 
abnormalities, the competent evidence establishes a 
potentially nephritic process.

Presumed credible, as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992), the evidence presented since the June 
1955 RO decision shows the presence of a current heart 
disability and possible kidney disability, an evidentiary 
requirement of service connection that had not been satisfied 
at the time of the June 1955 decision.  As such, the evidence 
received since the final June 1955 rating decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Consequently, the record 
contains new and material evidence to reopen these claims.

III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Although the medical evidence establishes the veteran 
currently suffers from a heart disability and lung disability 
and was examined for kidney disability, the record does not 
contain evidence of in-service occurrence or aggravation of a 
disease or injury, and there is no medical evidence of a 
nexus between an in-service injury or disease and the current 
disabilities.

In a December 1945 Affidavit for Philippine Army Personnel, 
the veteran reported treatment from April 1942 to August 1943 
for malaria, heart disease, and kidney trouble.  The record, 
however, does not contain medical evidence in support of the 
veteran's sworn statement.  A Dr. Limpin and a Dr. Capati 
reportedly treated the veteran, but their treatment records 
are not in the claims file, and there is no document of 
record from either physician certifying the claimed 
treatment.  It is also noteworthy that the cited timeline of 
treatment for malaria, heart disease, and kidney trouble is 
not overlapping or within either of the veteran's periods of 
active service.  

Additionally, the competent evidence tends to show that if 
the veteran did receive medical attention prior to service 
separation in February 1946, it was not related to the 
disabilities currently on appeal.  The record contains an 
April 1955 Certificate of Attending Physician from Dr. 
Gonzalo L. Baltazar.  Although he reported treating the 
veteran from May 1942 to November 1944, Dr. Baltazar 
mentioned nothing about current or past treatment of the 
veteran for heart, kidney, or lung problems; he diagnosed 
current cerebral malaria and indicated that no office records 
were available.

The record also includes an April 1955 Certificate of 
Attending Physician from Dr. Primitivo B. Pangan.  He too 
made no mention of heart, kidney, or lung pathology.  Dr. 
Pangan diagnosed current peptic ulcer, indicating that he 
treated the veteran from July 1949 to 1955, and that no 
office records were available.

In April 1955, the veteran also submitted affidavits from two 
neighbors, who essentially stated the veteran suffered from 
and was treated for malaria and peptic ulcers upon his return 
from active service in April 1942.  The affiants made no 
mention of observing anything related to impairment of the 
heart, kidneys, or lungs.   

The remaining pertinent evidence of record documents medical 
treatment and evaluation from the 1970s to November 2001 for 
a variety of medical problems, including those currently on 
appeal, but there is no competent opinion in those records 
relating, in any way, the current heart or lung disabilities 
or any kidney disorder to service.  The Board notes that in 
conjunction with VA examination in December 1999, a kidney, 
ureter, bladder series-intravenous pyelogram showed a normal 
excreting kidney.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  Here, the post-
service statements by laypersons and treating physicians, 
confirmed by the medical evidence showing an onset of 
pertinent symptomatology many years after service, is highly 
probative of the matter and far outweighs the probative value 
of the veteran's unsubstantiated report of treatment from 
April 1942 to August 1943.  See Quiamco v. Brown, 6 Vet. App. 
304, 308 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

The Board has considered the statements of the veteran, but 
despite his own opinions or assertions, neither a layperson 
nor the Board is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Health professionals, however, are experts 
and are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

For veterans who serve for 90 days or more, service 
connection for certain heart, kidney, and lung disorders may 
be established based on a legal "presumption" by showing 
that the disability manifested itself to a degree of 10 
percent or more within a certain period after separation from 
active military service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  In this case, the veteran 
separated from service in February 1946, and the earliest 
documented post-service treatment for any of the disabilities 
on appeal is February 1975, well beyond any presumptive 
period, including that for pulmonary tuberculosis.  The 
veteran also had no verified POW service, and, therefore, is 
not entitled to the presumption of service connection for his 
diagnosed ischemic heart disease as provided for former POWs.  
38 C.F.R. § 3.309.

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003). 




ORDER

Service connection for a heart disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for a lung disorder is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



